Citation Nr: 1236748	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, diagnosed as a small spur on the bilateral Achilles.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disability, other than PTSD.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an initial rating in excess of 10 percent for chronic low back pain with paralumbar muscle spasm.

6.  Entitlement to an initial compensable rating for left shoulder arthralgia. 

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from February 2003 to July 2004.  He also had 21 years of reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 and September 2007 rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's claims has since been transferred to the RO in St. Petersburg, Florida.

In a December 2005 rating decision, the RO denied entitlement to service connection for depressive disorder, not otherwise specified.  In a January 2006 written statement, the Veteran expressed disagreement with all of the issues denied in that December 2005 rating decision.  However, the RO interpreted this statement as, instead, raising a new claim of entitlement to service connection for PTSD.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board interprets the January 2006 notice of disagreement as one that addresses all psychiatric disabilities reasonably raised by the record and finds that an appeal of entitlement to service connection for all psychiatric disabilities has been perfected by the Veteran.  Since the Board is granting entitlement to service connection for PTSD herein, the separate issue of entitlement to service connection for a psychiatric disability, other than PTSD, must also be addressed, as is reflected on the title page of this decision.

While the Veteran was previously represented by the Puerto Rico Advocate for Veterans Affairs, he has since revoked that appointment.  He submitted a VA Form 21-22 in January 2012, naming Veterans of Foreign Wars of the U.S. as his representative.  The Board recognizes this change in representation.

While he previously requested to appear at a hearing at the RO and was scheduled for this hearing in May 2009, the Veteran withdrew this hearing request, in writing, in April 2009 and has not asked to be rescheduled.

The Board notes that, while there are numerous records associated with the claims file that are in Spanish, these records have all been translated and the translated documents have been associated with the claims files.

In addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  Some of the documents contained in the electronic file are not contained in the paper claims file and were not reviewed by the RO the last time it adjudicated the Veteran's claims.  The Board has reviewed this evidence.  The Veteran's claim of entitlement to service connection for PTSD is being granted herein and the remainder of his claims will be addressed in the Remand section below.  Therefore, the Board may proceed with this decision, even though it appears the RO has not considered the evidence.


FINDINGS OF FACT

1.  The Veteran's stressor of having witnessed the death of one soldier and the wounding of two others has been corroborated.

2.  The Veteran has PTSD due to the corroborated stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim for service connection for PTSD.  Therefore, no further development to comply with VA's duties to notify and assist is required before the Board decides this claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran asserts that he has PTSD that is the result of his period of active service from February 2003 to July 2004.  His DD Form 214 indicates that he had service in Iraq from May 2003 to May 2004, in an imminent danger pay area.  His military occupational specialty was motor transport.

The medical evidence of record, which includes private and VA treatment records, along with reports of VA examinations, shows diagnoses of PTSD, along with diagnoses of a number of other acquired psychiatric disorders.  For the purposes of this claim, and because the Board is granting the Veteran's claim in full on this basis, the Board will confine this discussion to a determination as to whether the Veteran has PTSD that was incurred in service.  The Board finds that he does.

In April 2006, the Veteran submitted his stressor statement, on which he reported that he engaged in combat on several occasions during his service in Iraq.  He reported witnessing the death of Sergeant R during one of these attacks and the wounding of Sergeant P.

In an April 2008 document, the Army verified that the Veteran was part of a convoy in July 2003, in which a soldier was killed in action and three other soldiers were wounded.  The soldier that was killed was Sergeant R.  The Veteran remained in the theater until May 2004 and retired from the Army Reserves in 2005.  The Veteran was also part of a convoy in March 2004, in which two soldiers were wounded in an IED attack, one of which was Sergeant P.

Given the April 2008 Army document, the Board finds that the Veteran's claimed stressors are verified.  Moreover, as his claimed stressors are related to his fear of hostile military or terrorist activity, independent corroboration is not needed in a case where, as here, a VA psychiatrist confirmed that the claimed stressors are adequate to support the diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors.  38 C.F.R. § 3.304(f)(3).

A September 2005 VA outpatient treatment record indicates that the Veteran sought a psychiatry consult.  He reported the in-service stressors, including witnessing the death of a friend and the wounding of two others.  After conducting a mental status examination, the VA psychiatrist diagnosed PTSD.

Subsequent to this September 2005 report, there are numerous records showing diagnoses of PTSD, to include records of the Veteran's in-patient treatment with the VA New Jersey Healthcare System from June 2010 to September 2010.

The Board notes that VA examination reports dated in October 2005 and August 2007, along with a number of other medical records, do not contain a diagnosis of PTSD or specifically state that the Veteran does not have PTSD.  However, the Board finds that these records are no more probative than the September 2005 VA outpatient treatment record, the September 2010 VA hospitalization report and the other evidence of record that show diagnoses of PTSD.  The records containing a diagnosis of PTSD were created by mental health experts after an examination or treatment of the Veteran and consideration of his stressors.  The September 2005 VA outpatient treatment record specifically links the Veteran's PTSD with his verified stressors.

Therefore, the Board concludes that the evidence is at least evenly balanced on the question of whether the Veteran has a diagnosis of PTSD related to his in-service stressors.  As such, and given the other evidence of record, the Board finds that the criteria necessary to substantiate a claim of entitlement to service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that the remaining claims on appeal must be remanded for additional development and adjudication.

The Veteran's claim of entitlement to service connection for a disability of the feet and his claims of entitlement to increased initial ratings for chronic low back pain and left shoulder arthralgia were last adjudicated by the RO in June 2006.  Since that adjudication, numerous records have been associated with the claims file pertinent to all of these claims.  Specifically, the Veteran underwent VA examination for his spine and joints in November 2010.  In addition, a review of the records contained in the electronic file shows VA treatment for pain in the Veteran's feet.  While the Veteran submitted waivers of RO review of additional evidence in January and June 2012, this referred specifically to evidence submitted by the Veteran at that time, which consisted only of VA psychiatric treatment records.  In the September 2012 informal hearing presentation, the Veteran's representative stated that he declined to waive RO review of the evidence that had been added to the claims files since the Veteran's claims were last adjudicated by the RO.  Thus, the claims of entitlement to service connection for a disability of the feet and increased ratings for the back and shoulder disabilities must be remanded for the originating agency to consider the additional evidence in the first instance.

With regard to the claim of entitlement to service connection for a skin disability, the Board notes that numerous in-service treatment records document the Veteran's treatment for skin disorders, including cystic acne, rashes of the face and genital area, tinea cruris, and pseudofolliculitis barbae.  Some of these diagnoses were given during active service and some were given during the Veteran's lengthy period of reserve service.  Post-service, VA outpatient records beginning in May 2005 show that the Veteran complained of symptoms associated with a rash.  It was noted to be compatible with tinea versicolor.  In July 2005, the Veteran underwent VA general medical examination, and diagnoses of tinea versicolor and folliculitis of the chest area were rendered.

Because of the in-service treatment for symptoms associated with the Veteran's skin as well as the complaints, diagnoses, and treatment present in medical records dated shortly after separation, the Board finds that a remand is necessary to afford the Veteran an examination to determine whether any skin disorders present during the period of the claim are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of entitlement to service connection for a psychiatric disability other than PTSD, the Board finds that a remand is necessary to afford the Veteran a VA examination.  Since his claim of entitlement to service connection for PTSD has been granted, a remand is necessary to determine whether any other diagnosed psychiatric disability is related to or the Veteran's active service or was caused or aggravated by his service-connected PTSD.  The originating agency should also obtain all VA psychiatric treatment records pertaining to the Veteran, to include those from his hospitalization at the VA Medical Center in Lyons, New Jersey.

The Veteran's claim for a TDIU is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While this appeal is on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Tampa VA Medical Center and the Daytona Beach VA Outpatient Clinic, as well as any other outstanding records pertinent to the Veteran's claims.  The RO or the AMC should also specifically request the records from the Veteran's in-patient psychiatric treatment at the Lyons, New Jersey VA Medical Center in August 2010.

2.  The RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any skin disorders present during the period of this claim. 

The claims folders and a copy of any pertinent evidence in Virtual VA that is not already in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the record and examination of the Veteran, the examiner should state an opinion with respect to each skin disorder present during the period of  the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.

The Board notes that the Veteran's periods of active service are from June 1979 to June 1982 and from February 2003 to July 2004.  If the examiner finds that a skin disability is not related to one of these periods of active service, the examiner is asked to provide an opinion with respect to any chronic skin disorder present during a period of active service as to whether the evidence clearly and unmistakably demonstrates that the disorder existed prior to the period of service and clearly and unmistakably establishes that the disorder did not permanently increase in severity as a result of the period of service.

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should afford the Veteran an examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD, present during the period of the claims.  The claims files and a copy of any pertinent records in Virtual VA that are not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each acquired psychiatric disorder, other than PTSD, present at any time during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's service or was caused or chronically worsened by the Veteran's service-connected PTSD.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claim on appeal.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


